REILLY, J.
¶ 18. (dissenting).
I respectfully dissent. Dumstrey's nonpublic, locked, enclosed, underground, elevator-accessed garage is curtilage, and the government's entry into the garage was unreasonable under the circumstances. The State acknowledged at oral argument that if the garage door had closed before Dejaríais broke the security sensor, it would have been unreasonable under the Fourth Amendment for the State to forcibly break down the garage door to search/seize Dumstrey. I see little difference in the *642reasonableness of the government breaking through a door or breaking the door's security system in order to gain entry.
¶ 19. A more comprehensive look at the facts of this case is necessary for the fact-intensive inquiry that the Fourth Amendment requires. See State v. Dearborn, 2010 WI 84, ¶ 46, 327 Wis. 2d 252, 786 N.W.2d 97. Dumstrey lives in a rented unit of a multistory apartment building. Dumstrey has a parking space allotted to him in the garage, which is located within the four walls of the apartment building and beneath Dumstrey's apartment. The garage is nonpublic and ingress and egress is by a remote-controlled garage door and a locked interior door. Access from the garage to the apartments is by elevator.
¶ 20. Dejaríais was off duty and returning from a Brewers game when he tried to stop Dumstrey by flashing his badge and giving a verbal command. The assistant attorney general at oral argument admitted that he would not advise his daughter to follow any such command. Dumstrey likewise disregarded Dejaríais and proceeded to a safe and secure location: his underground garage. Dejaríais followed and wedged his car in the garage-door opening so as to prevent the garage door from closing. The State admits that no exigent circumstances existed.

Curtilage

¶ 21. The foremost question in this appeal is whether Dumstrey's garage is curtilage. As the majority correctly recites, curtilage is actually "considered part of the home itself for Fourth Amendment purposes" and is defined as "the area to which extends the intimate activity associated with the sanctity of a man's home *643and the privacies of life." Oliver v. United States, 466 U.S. 170, 180 (1984) (citation omitted). Curtilage also has been described as the land and buildings immediately surrounding a house. United States v. Dunn, 480 U.S. 294, 300 & n.3 (1987). The State acknowledges that if Dumstrey's garage is curtilage, then the police actions in this case are "problematic" as they did not have sufficient justification to enter Dumstrey's home or its curtilage without a warrant, and thus, the seizure would be considered unconstitutional.
¶ 22. A court determines whether property is curtilage by applying the four-factor Dunn test — an analysis acknowledged but then not applied by the majority because it cannot do so without defeating its conclusion. The four factors that a court is to apply when defining the extent of a home's curtilage are: (1) "the proximity of the area claimed to be curtilage to the home"; (2) "whether the area is included within an enclosure surrounding the home"; (3) "the nature of the uses to which the area is put"; and (4) "the steps taken by the resident to protect the area from observation by people passing by." Id. at 301; see also State v. Martwick, 2000 WI 5, ¶ 30, 231 Wis. 2d 801, 604 N.W.2d 552.
¶ 23. Applying the Dunn factors to Dumstrey's garage mandates a finding of curtilage. First, Dumstrey's garage is located in direct proximity to Dumstrey's home (directly beneath it) and is tethered to the home by an elevator. Second, Dumstrey's garage is fully enclosed within the same four walls of the apartment building that enclose Dumstrey's residence (i.e., it is an "attached" garage) and is entirely shielded from the general public as it is a gated, underground garage. Third, Dumstrey uses his garage in many of the same ways that middle America utilizes its garages in the "privacies of life" — the keeping and storing of his vehicle in a secure setting, the *644ability to have a relatively warm vehicle during Wisconsin's frigid winters, the avoidance of wind and rain when accessing his vehicle, the safety and security of an elevator from garage to residence, and the avoidance of crime in the open city streets. Lastly, Dumstrey chose a residence that has an underground garage protected from open observation and entry by both the general public and the government. Dumstrey's garage is as much an "attached garage" as is any garage attached to a single-family home.
¶ 24. I shall not bore the reader with pages of string cites from cases that have found garages to be curtilage; rather, I offer only two from Wisconsin that are binding on this court. In Bies v. State, 76 Wis. 2d 457, 461-63, 251 N.W.2d 461 (1977), the Wisconsin Supreme Court agreed with the parties that a garage accessed through an alley and outside door was protected by the Fourth Amendment as it was part of the curtilage of the home. In State v. Davis, 2011 WI App 74, ¶ 12, 333 Wis. 2d 490, 798 N.W.2d 902, this court indicated that it is difficult to imagine a scenario where a typical attached garage could not be considered curtilage. The majority restricts Davis to single-family homes and concludes that Dumstrey's attached garage is not curtilage because it is shared with cotenants. Majority, ¶ 14. While the eyes and ears of the government are constitutionally prohibited from roaming the private garages of single-family residences, the majority denies the "privacies of life" to those who live in urban America.
¶ 25. Ignoring the Dunn factors, the majority supports its conclusion by resting upon whether Dumstrey had a "reasonable expectation of privacy" in the garage vis a vis his landlord, fellow tenants, and their guests. Majority, ¶¶ 12-13. The majority misses *645the distinction that the Fourth Amendment protects against unreasonable government action rather than a loss of privacy with those we contractually agree to live with in a multiunit building. Nowhere does the Constitution proclaim that citizens who share common space in a multiunit residence forfeit their right to be free from unreasonable government search and seizure. "[T]he correct inquiry is whether the government's intrusion infringes upon the personal and societal values protected by the Fourth Amendment." Oliver, 466 U.S. at 182-83. The fact that Dumstrey and his cotenants share the garage does not defeat the fact that each of the tenants has secured the garage from the general public and the government through their collective actions. Dumstrey may have a lessened amount of privacy among his fellow tenants, but he and his fellow tenants retain their constitutional right to be free from unreasonable government intrusions.

Trespass and Privacy

¶ 26. The majority's privacy analysis ignores not only the Dunn factors but also a citizen's constitutional right to be free of governmental trespass. In Florida v. Jardines, 569 U.S._, 133 S. Ct. 1409, 1416-18 (2013), the United States Supreme Court concluded that bringing a drug-sniffing dog onto a front porch is a trespass and hence a search under the Fourth Amendment. The Court first held that a front porch is curtilage despite a front porch being open and visible to the public, solicitors, mailmen, girl scouts, etc. Id. at 1415-16. Despite its openness and lack of privacy, a front porch is "intimately linked to the home, both physically and psychologically." Id. at 1415 (quoting California v. Ciraolo, 476 U.S. 207, 213 (1986)).
*646¶ 27. Jardines held that while a police officer may approach a home and knock — as that is what any private citizen can do — social norms do not allow a police officer to trespass, i.e., conduct a search by bringing a drug-sniffing dog onto curtilage. Id. at 1415-16. The Jardines majority concluded that an analysis of whether Jardines had an "expectation of privacy" in his curtilage was unnecessary as the trespass to Jardines' curtilage to gather evidence was itself a search. Id. at 1417. The three concurring justices in Jardines went further and found that the government use of a drug-sniffing dog also invaded Jardines' "reasonable expectation of privacy." Id. at 1418 (Kagan, J., concurring). The government's physical intrusion upon the curtilage by a drug-sniffing dog violates a "minimal expectation of privacy." Id. at 1419 (citation omitted). The concurring justices offered a final and important reminder: the government is not precluded from the use of a drug-sniffing dog and searching curtilage; the government simply needs to obtain a warrant or have exigent circumstances to do so. Id. at 1419-20.
¶ 28. Dejaríais' entry into Dumstrey's home (his garage) was both a trespass, i.e., it was without Dumstrey's (or any of his cotenants') consent and for the purpose of gathering evidence, and a violation of Dumstrey's "minimal expectation of privacy," via the deactivation of Dumstrey's security system. Our constitution provides the government a way to avoid this violation of Dumstrey's constitutional rights: obtain a warrant. I respectfully dissent.